Citation Nr: 0640078	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1975 and from September 1978 to July 1981.  The veteran died 
in September 1990, and the appellant is his surviving spouse.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO decision, which determined 
that new and material evidence had not been received to 
reopen a claim of service connection for the cause of the 
veteran's death.  

This case has previously come before the Board.  In January 
2006, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In December 2004, the appellant appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.  In March 2005, the Board remanded the case 
to the RO for additional development.


FINDINGS OF FACT

1.  The AOJ denied reopening the claim for service connection 
for the cause of death in April 1995.  The appellant did not 
appeal.

2.  The evidence added to the record since the last rating 
decision is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The April 1995 decision, which denied reopening the claim for 
service connection for the cause of death, is final.  
Evidence submitted since that decision is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 
20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by  VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the AOJ.  Id.  In January 
2006, the veteran was sent VCAA notification.  The Board 
notes that while the VCAA letter is lacking, the appellant 
was advised of the information necessary to reopen a claim, 
and has otherwise been provided with enough information that 
she should know what is need to reopen her claim.  The Board 
notes that she has not indicated that she does not know what 
is necessary to reopen the claim and her representative has 
not requested a remand to the AOJ.  In March 2006, she 
specifically stated she had no more evidence to submit.  The 
notice of VCAA did not predate initial adjudication of the 
claim.  A document issued in July 2006 constituted 
subsequent process.  The claimant has not shown how the 
error was prejudicial.  The appellant had competent 
representation and opportunity for a hearing.  The record 
shows that the appellant was able to meaningfully 
participate in the adjudication of the claim.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

The Board notes that because the claim for service connection 
is being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made 

efforts to develop the record.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of entitlement to service connection the cause of 
death was previously addressed and denied by the AOJ.  In a 
November 1990 rating decision, the AOJ denied service 
connection for the cause of the veteran's death.  At the time 
of the last final decision in April 1995, in which the AOJ 
denied reopening the claim, the record established that the 
cause of the veteran's death was cancer of the cecum.  There 
was no evidence linking the cause of death to service or a 
service-connected disease or injury.

Service medical records are negative for any reference to 
cecum cancer.  The April 1995 rating decision specifically 
noted that service medical records were negative for cecum 
cancer and that cecum cancer was not shown within the initial 
post-service year.  

Since that determination, the appellant has applied to reopen 
her claim for entitlement to service connection for the cause 
of death.  The evidence submitted since the last final denial 
in April 1995 is not new and material.  Essentially, the 
evidence added to the record since the April 1995 rating 
decision consists of literature, statements from the 
appellant, and duplicate records, to include a copy of the 
certificate of death. 

The fact that the veteran had post-service cancer of the 
cecum had already been established.  Thus, the records added 
to the record are cumulative or redundant and are not so 
significant that they must be considered in order to fairly 
decision the merits of the claim.  The Board notes that 
literature added to the record does not pertain specifically 
to the veteran in this case and is speculative, and thus, 
while new, is not material.  

To the extent that the appellant asserts that hepatic failure 
noted as the immediate cause of death on the death 
certificate was related to in-service hepatitis, the Board 
notes that the appellant is competent to report observations, 
however, she is not a medical professional and her statements 
do not constitute competent medical evidence that the cause 
of death is related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The 
Board notes that the certificate clearly shows that while 
hepatic failure was noted to be the immediate cause of death, 
such was due to cecum carcinoma.  The Board notes that in 
Moray v. Brown, 5 Vet. App. 211 (1993), the United States 
Court of Appeals for Veterans Claims (Court) noted that lay 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Essentially the same contentions were 
made at the time of the prior decision, and a reiteration is 
not new evidence.  See, e.g., Reid v. Derwinski, 2 Vet. App. 
312 (1992).  

At the time of the prior denial, there was no evidence of 
cecum cancer during service or within the initial post-
service year, and there was no evidence linking any post-
service cecum cancer to service.  Since that determination, 
there remains no evidence of cecum cancer during service or 
within the initial post-service year and no competent 
evidence linking cecum cancer to service.  The evidence added 
to the file since the final prior rating decision in April 
1995 is not new and material.  Consequently, the application 
to reopen the claim for service connection for the cause of 
death is denied.


ORDER

The application to reopen a claim for service connection for 
the cause of death is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


